


110 HR 5426 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5426
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Pascrell (for
			 himself and Mr. Lewis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the per resident payment floor for direct graduate medical education
		  payments under the Medicare Program.
	
	
		1.Increasing to 100 percent of
			 the locality adjusted national average per resident amount the payment floor
			 for direct graduate medical education payments under the Medicare
			 programSection
			 1886(h)(2)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)(iii))
			 is amended—
			(1)by
			 striking and after 70 percent,; and
			(2)by inserting after
			 85 percent, the following: for the cost reporting period
			 beginning during fiscal year 2008 shall not be less than 90 percent, for the
			 cost reporting period beginning during fiscal year 2009 shall not be less than
			 95 percent, and for the cost reporting period beginning during fiscal year 2010
			 shall not be less than 100 percent,.
			
